Title: James Madison to Thomas Jefferson, 12 March 1815
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Washington Mar. 12. 1815
          It was long desireable that an Exposé of the causes and character of the War between the U.S. & G.B. should remedy the mischief produced by the Declaration of the Prince Regent & other mistatements which had poisoned the opinion of the World on the subject. Since the pacification in Europe & the effect of that and other occurrences in turning the attention of that quarter of the World towards the U.S. the antidote became at once more necessary & more hopeful. It was accordingly determined soon after the meeting of Congs that a correct & full view of the War should be prepared & made public in the usual demi Official form. The commencement of it was however Somewhat delayed by the probability of an early termination of the negotiations at Ghent, either, in a peace, or in a new epoch particularly inviting a new appeal to the neutral public. The long suspension of intelligence from our Envoys, & the critical state of our affairs at home, as well as abroad, finally overruled this delay, and the execution of the task was committed to Mr Dallas. Altho’ he hastened it as much as the nature of it, and his other laborious attentions admitted, it was not finished in time for publication before the news of peace arrived. The latter pages had not even been struck off at the press. Under these circumstances, it became a question whether it should be published with a prefatory notice that it was written  before the cessation of hostilities, and thence derived its spirit & language; or should be suppressed; or written over with a view to preserve the Substantial vindication of our Country agst prevailing calumnies, and avoid asperities of every Sort unbecoming the change in the relations of the two Countries. This last course, tho’ not a little difficult might have been best in itself, but it required a time & labor not to be spared for it. And the suppression was preferred to the first course, which wd have been liable to misconstructions of an j injurious tendency. The printed copies however amounting to several hundred are not destroyed, and will hereafter contribute materials for a historical review of the period which the document embraces. I have thought a perusal of it at your leisure, might amuse an hour of your leisure; requesting only that as it is to be guarded agst publication, you will be so good as either to return the Copy, or to place it where it will be in no danger of escaping. You will observe, from the plan & cast of the Work, that it was meant for the eye of the British people, and of our own, as well as for that of the Neutral world. This threefold object increased the labor not a little, and gives the composition some features not otherwise to be explained.
          The dispatch Vessel with the peace via France has just arrived. It brings little more than duplicates of what was recd via England. The Affairs at Vienna remain in a fog, which rather thickens than disperses. The situation of France also has yet it would seem to pass Some clearing up Shower. The peace between this Country & G.B. gives sincere pleasure there, as releing releiving the Govt from and the Nation, from the dilemma, of humiliating Submissions to the antineutral measures of  G. Britain, or of a premature contest with her. In Spain, every thing suffers under the phrenzy of the Throne, and the fanaticism of the people. But for the our peace with England, it is not impossible, that a new War from that quarter would have been opened upon us. The affair at New Orleans will perhaps be a still better Guarantee agst such an event.
          Mr Smith will have communicated to you the result of our consultation on the transportation of the Library.
          We are indulging hopes of paying a trip soon to our farm; and shall not fail, if it be practicable, to add to it the pleasure of a visit to Monticello.
          Always & with sincerest affection YrsJames Madison
         